Case 21-30085-hdh11 Doc 117 Filed 02/08/21                  Entered 02/08/21 14:06:38           Page 1 of 4



Patrick J. Neligan, Jr.
State Bar. No. 14866000
Douglas J. Buncher
State Bar No. 03342700
John D. Gaither
State Bar No. 24055516
NELIGAN LLP
325 North St. Paul, Suite 3600
Dallas, Texas 75201
Telephone: 214-840-5333
Facsimile: 214-840-5301
pneligan@neliganlaw.com
dbuncher@neliganlaw.com
jgaither@neliganlaw.com

PROPOSED COUNSEL FOR DEBTORS

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                            §                CHAPTER 11
                                                  §
NATIONAL RIFLE ASSOCIATION                        §                CASE NO. 21-30085-hdh11
OF AMERICA and SEA GIRT LLC,                      §
                                                  §
        DEBTORS1                                  §                Jointly Administered


                 AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                        FEBRUARY 10, 2021 AT 2:00 P.M. (CT)

UNCONTESTED MATTERS:

1.      Debtors’ Emergency Motion for Entry of an Order Extending the Time to File Schedules
        and Statements [Docket No. 4]

        Responses/Related Documents: Interim Order Extending the Time to File Schedules
        and Statements [Docket No. 50]

        Status: This matter is going forward on a final basis.

2.      Debtors’ Emergency Motion for Interim and Final Orders Authorizing the Debtors to Pay
        Certain Prepetition Taxes [Docket No. 7].




1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.

                                                      1
Case 21-30085-hdh11 Doc 117 Filed 02/08/21          Entered 02/08/21 14:06:38       Page 2 of 4




      Responses/Related Documents: Interim Order Authorizing The Debtors To Pay Certain
      Pre-Petition Taxes [Docket No. 51]

      Status: This matter is going forward on a final basis.

3.    Debtors’ Emergency Motion For Interim And Final Orders (I) Prohibiting Utilities From
      Altering, Refusing Or Discontinuing Services On Account Of Prepetition Invoices, (II)
      Approving Procedures For Providing Adequate Assurance Of Postpetition Payments, And
      (III) Approving Debtor’s Proposed Form Of Adequate Assurance [Docket No. 8

      Responses/Related Documents: Exhibit B [Docket No. 19]

      Comments: Although this motion requests interim and final relief, it was not heard at the
      first day hearing in this case. In the time since filing this motion, the Debtors have
      communicated with their utility service providers, arranged to make the adequate assurance
      deposits proposed in the motion, and resolved any requests for additional or alternative
      adequate assurance by agreement. Accordingly, the Debtors propose that this matter go
      forward on a final basis.

      Status: This matter is going forward.

4.    Debtors’ Motion for Authority to Honor Prepetition Obligations Related to Customer,
      Donor, and Member Programs [Docket No. 76]

      Responses/Related Document: None.

      Status: This matter is going forward.

5.    Debtors’ Motion for Approval of Certain Notice and Confidentiality Procedures [Docket
      No. 77]

      Responses/Related Document: None.

      Status: This matter is going forward.

6.    Emergency Joint Motion to Approve Agreement Providing Replacement Liens as
      Adequate Protection of Security Interest In Personal Property [Docket No. 106]

      Responses/Related Document: None.

      Status: This matter is going forward.




                                              2
Case 21-30085-hdh11 Doc 117 Filed 02/08/21          Entered 02/08/21 14:06:38       Page 3 of 4




CONTESTED MATTERS:

1.    Debtors’ Emergency Motion for Authority to Continue Use of Existing Cash Management
      System, Maintain Existing Bank Accounts, Pay Certain Costs and Fees Associated with
      Credit Card Transactions, and Continue Use of Existing Business Forms [Docket No. 5]

      Responses/Related Documents: Interim Order Authorizing the Debtors to Continue Use
      of Existing Cash Management System, Maintain Existing Bank Accounts, Pay Certain
      Business Forms [Docket No. 52]

      Comments: The Office of the United States Trustee (the “UST”) has provided the Debtors
      with informal comments to this motion, the majority of which have been resolved by
      agreement. The Debtors and UST are in discussions regarding the continued use of the
      Existing Bank Accounts at Atlantic Union Bank. Atlantic Union Bank, which houses the
      Debtors’ primary operating accounts and has an interest in the funds in those accounts, is
      an approved depository in UST Region 4 and it would be disruptive to the Debtors’
      operations and prejudicial to Atlantic Union Bank’s rights to close these accounts and move
      the funds. Based on recent communications with the UST, the Debtors believe this motion
      may proceed on an uncontested basis. However, the Debtors have listed this motion as a
      contested matter pending confirmation from the UST that all outstanding issues have been
      resolved. In the event the UST provides such confirmation prior to the hearing, the Debtors
      will file an amended agenda reflecting that this motion will proceed on an uncontested
      basis. In the event the UST does not consent to the Debtors’ maintenance of debtor-in-
      possession accounts at Atlantic Union Bank, this motion will go forward on a contested
      basis.

      Status: This matter is going forward on a final basis.

2.    Debtors’ Emergency Motion for Interim and Final Orders Authorizing Payment of
      Prepetition Employee Wages, Compensation, and Employee Benefits and Granting
      Related Relief [Docket No. 6]

      Responses/Related Documents: Interim Order Authorizing The Debtors To Pay Pre-
      Petition Employee Wages, Compensation, And Employee Benefits And Granting Related
      Relief [Docket No. 41]

      Comments: The UST has indicated that it opposes the continuation of the Debtors’
      Section 457 non-qualified retirement plans and vacation policy in the ordinary course of
      business as requested in the Motion. Specifically, the UST objects to payments to
      employees under the non-qualified retirement plans and honoring prepetition obligations
      under the Debtors’ vacation policy that would result in any individual receiving more than
      $13,650 on account of prepetition claims. The Debtors submit that the funds in the Section
      457 non-qualified retirement plans are excluded from property of the estate under Section
      541(b)(7)(A)(i)(II) of the Bankruptcy Code and that continuation of the vacation policy,
      including honoring prepetition obligations to employees in connection with the vacation
      policy, is proper under both Section 507(a)(4) and the doctrine of necessity. The Debtors


                                               3
Case 21-30085-hdh11 Doc 117 Filed 02/08/21               Entered 02/08/21 14:06:38       Page 4 of 4




           intend to ask the Court for approval to maintain the non-qualified retirement plans and
           vacation policy in the ordinary course of business and to honor any prepetition obligations
           associated with such policies.

           Status: This matter is going forward on a final basis.

3.         Debtors’ Motion for Waiver of the Requirements of Section 345(b) [Docket No. 78]

           Responses/Related Documents: None.

           Comments: The UST has informed the Debtors that it opposes the relief requested in this
           motion.

           Status: This matter is going forward.


Dated: February 8, 2021                         Respectfully submitted,
       Dallas, Texas
                                                 /s/ Patrick J. Neligan, Jr.
                                                Patrick J. Neligan, Jr.
                                                Texas Bar No. 14866000
                                                pneligan@neliganlaw.com
                                                Douglas J .Buncher
                                                Texas State Bar No. 03342700
                                                dbuncher@neliganlaw.com
                                                John D. Gaither
                                                Texas State Bar No. 24055516
                                                jgaither@neliganlaw.com
                                                NELIGAN LLP
                                                325 N. St. Paul, Suite 3600
                                                Dallas, Texas 75201
                                                Telephone: (214) 840-5300
                                                Facsimile: (214) 840-5301

                                                PROPOSED COUNSEL FOR THE DEBTORS


                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 8th day of February 2021 a true and correct
copy of the foregoing was served electronically via this Court’s CM/ECF notification system.

                                                 John D. Gaither
                                                John D. Gaither


                                                    4
90458v.1
